DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 recites “a battery,” which renders the claim unclear, as “a battery” was previously presented within independent claim 1; the claim from which claim 5 depends. It is unclear if the Applicant intends to introduce a new battery, or if the Applicant is attempting to refer back to the original battery of claim 1. For the sake of expediting prosecution, the Examiner will interpret “a battery” presented within claim 5 as referring back to the battery originally presented within independent claim 1.  Appropriate correction is required.
Claims 6, 15, and 18 objected to because of the following informalities:  claims 6, 15, and 18 contain similar issues to that previously presented with respect to claim 5, as both the claims continually recite, “a distributed energy resource and a power grid,” which were previously introduced within independent claim 1, as well as previously within claim 15. For the sake of expediting prosecution, the Examiner will interpret “a distributed energy resource and a power grid,” as referring back to the originally presented distributed energy resource and power grid of claim 1 and 15.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  claim 12 recites multiple recitations of “a utility grid”. For the sake of expediting prosecution, the Examiner will interpret .  Appropriate correction is required.
Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-7, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeppe et al. (U.S. Patent Publication Number 2017/0358929).
Regarding Claim 1:
Koeppe et al. discloses a system for distributing electrical power (Fig. 1, power system 10 and its related discussion), the system comprising: a powered device that is operable to receive electrical power from at least one source (Fig. 1, AC load 20 connected to inverter 40 for receiving power from one of the plurality of sources as shown, and their related discussion); an inverter in communication with the powered device, wherein the inverter comprises a bi-directional inverter that is operable to transmit and receive electrical power to and from the powered device in the form of a current (Fig. 1, inverter 40 configured to provide power to, and potentially draw power from, AC load 20, and their related discussion; see, for example, paragraph 0045 which discloses the inverter 40 may be configured to allow bidirectional power flow between the DC bus 50 and the AC load, as well as if an AC load 20 enters a regenerative operating condition, the power generated by the AC load 20 may be returned to the DC bus.); wherein the inverter is in communication with an operable to receive a current from at least one of a battery, a distributed energy resource, and a power grid (Fig. 1, inverter 40 capable of receiving current from storage 24, utility grid 12, PV-array 14, generator 16, wind turbine 18, etc., and their related discussion; see, for example, paragraphs, 0045, 0068, 0071, etc. which disclose how the various sources may provide current to inverter 40); and a controller that is operable to receive and transmit information from at least one of the powered device, the inverter, the battery, the distributed energy resource and the grid, and wherein the controller is further operable to selectively control the source of electrical power delivered to the powered device (Fig. 1, controller 70, various power sources as shown, inverter 40, AC load 20, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc.).
Regarding Claim 5:
Koeppe teaches the limitations of the preceding claim 1. Koeppe further discloses wherein the powered device receives current from a battery and wherein a charge state of the battery is managed by the controller based on electrical input from at least one of a distributed energy resource and a power grid (Fig. 1, AC load 20 capable of receiving power from storage 24, controller 70, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc. which discloses the controller recognizes the charge level of the energy storage device 24, as well as the energy resources of the system, so as to control the power being provided to the AC load)
Regarding Claim 6:
Koeppe teaches the limitations of the preceding claim 1. Koeppe further discloses wherein the controller continuously monitors operating conditions of at least one of a distributed energy resource and a power grid (Fig. 1, controller 70 and its related discussion; see, for example, paragraphs 0045-0047, 0053-0059, 0068-0075, etc. which discloses the controller monitoring a real-time and even historical data of the loads, and resources of the hybrid power system).
Regarding Claim 7:
Koeppe teaches the limitations of the preceding claim 1. Koeppe further discloses wherein the distributed energy resource comprises at least one of a photovoltaic array and a gas-powered energy resource (Fig. 1, PV array 14, generator 16, etc., and their related discussion; see, for example, paragraphs 0045, 0068, 0071, etc.).
Regarding Claim 15:
Koeppe et al. discloses a method of controlling and distributing energy comprising: providing a powered device that is operable to receive electrical power from at least one source and an inverter in communication with the powered device (Fig. 1, AC load 20 connected to inverter 40 for receiving power from one of the plurality of sources as shown, and their related discussion; see, for example, paragraph 0045 which discloses the inverter 40 may be configured to allow bidirectional power flow between the DC bus 50 and the AC load, as well as if an AC load 20 enters a regenerative operating condition, the power generated by the AC load 20 may be returned to the DC bus.), wherein the inverter comprises a bi-directional inverter that is operable to convey and receive electrical power to and from the powered device in the form of a current (Fig. 1, inverter 40 configured to provide power to, and potentially draw power from, AC load 20, and their related discussion; see, for example, paragraph 0045 which discloses the inverter 40 may be configured to allow bidirectional power flow between the DC bus 50 and the AC load, as well as if an AC load 20 enters a regenerative operating condition, the power generated by the AC load 20 may be returned to the DC bus.); wherein the inverter is operable to receive a current from at least one of a battery, a distributed energy resource, and a power grid (Fig. 1, inverter 40 capable of receiving current from storage 24, utility grid 12, PV-array 14, generator 16, wind turbine 18, etc., and their related discussion; see, for example, paragraphs, 0045, 0068, 0071, etc. which disclose how the various sources may provide current to inverter 40); and a controller that is operable to receive and transmit information from at least one of the powered device, the inverter, the battery, the distributed energy resource and the grid, and wherein the controller is further operable to selectively control the source of electrical power delivered to the powered device (Fig. 1, controller 70, various power sources as shown, inverter 40, AC load 20, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc.); monitoring the operating conditions of at least one of the power grid, the distributed energy resource, and the battery via the controller (Fig. 1, controller 70, and its related discussion; see, for example, paragraphs 0045-0047, 0053-0059, 0068-0075, etc. which discloses the controller monitoring a real-time and even historical data of the loads, and resources of the hybrid power system); based on the monitoring step, selecting at least one (Fig. 1, AC load 20 capable of receiving power from storage 24, controller 70, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc. which discloses the controller recognizes the charge level of the energy storage device 24, as well as the energy resources of the system, so as to control the power being provided to the AC load); delivering electrical power to the powered device to perform an intended function of the powered device (Fig. 1, AC load 20 capable of receiving power from storage 24, controller 70, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc. which discloses the controller recognizes the charge level of the energy storage device 24, as well as the energy resources of the system, so as to control the power being provided to the AC load).
Regarding Claim 18:
Koeppe teaches the limitations of the preceding claim 15. Koeppe further discloses wherein the step of selecting at least one source of electrical power from the at least one of a battery, a distributed energy resource, and a power grid comprises a step of a user manually selecting at least one source of electrical power (Fig.’s 9-10, user interface 73 of controller 70, step 102, and their related discussion; see, for example, paragraphs 0047, 0060-0062, etc. which disclose a user is capable of inputting commands related to the power level to be provided by each source, including selectively enabling or disabling any number of sources).
Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 8, 10-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppe et al. (U.S. Patent Publication Number 2017/0358929) in view of Ou (U.S. Patent Publication Number 2011/0095606).
Regarding Claim 2:
Koeppe teaches the limitations of the preceding claim 1. While Koeppe discloses a plurality of input inverters (i.e. converters 30 as shown within figure 1) acting as inverters for a respective input, Koeppe fails to teach a second inverter, wherein the second inverter comprises a multi-input inverter.
However, Ou discloses a system comprising a second inverter (Fig. 1, MIPC 11 and its related discussion; see, for example, paragraphs 0014-0017) and wherein the second inverter comprises a multi-input inverter operable to receive power from at least a distributed energy resource and a power grid (Fig. 1, MIPC 11 for receiving power from AC grid 18, wind turbines 191, PV systems 192, etc., and their related discussion; see, for example, paragraphs 0014-0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koeppe to utilize a singular, multi-input inverter, as taught within Ou, so as to provide a diverse and reliable power supply In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 3:
Modified Koeppe teaches the limitations of the preceding claim 2. Modified Koeppe, in further view of Ou, discloses wherein the second inverter is operable to convert an alternating current to a direct current (Fig. 1, MIPC 11 for receiving power from AC grid 18, wind turbines 191, PV systems 192, etc., and their related discussion; see, for example, paragraphs 0014-0017), and wherein the second inverter is in communication with a battery (Fig. 1, MIPC 11 in communication with battery bank 12, and their related discussion; see, for example, paragraphs 0014-0017).
Regarding Claim 8:
Koeppe et al. discloses a system for managing electrical power (Fig. 1, power system 10 and its related discussion), the system comprising: a powered device that is operable to receive electrical power from at least one source and wherein the powered device comprises a variable power demand (Fig. 1, AC load 20 connected to inverter 40 for receiving power from one of the plurality of sources as shown, and their related discussion; see, for example, paragraphs 0045, 0068-0071, 0075, 0078, 0083, etc.); a distributed energy resource (Fig. 1, utility grid 12, PV-array 14, generator 16, wind turbine 18, etc., and their related discussion; see, for example, paragraphs, 0045, 0068, 0071, etc.), a battery module (Fig. 1, storage 24 and its related discussion; see, for example, paragraphs 0045, 0068, 0071, etc.); a first inverter in communication with the distributed energy resource (Fig. 1, inverter(s) 30 as shown, and their related discussion; see, for example, paragraphs 0038-0043, etc.); a second inverter in communication with the powered device, wherein the second inverter comprises a bi-directional inverter that is operable to transmit and receive electrical power to and from the powered device in the form of a current (Fig. 1, inverter 40 configured to provide power to, and potentially draw power from, AC load 20, and their related discussion; see, for example, paragraph 0045 which discloses the inverter 40 may be configured to allow bidirectional power flow between the DC bus 50 and the AC load, as well as if an AC load 20 enters a regenerative operating condition, the power generated by the AC load 20 may be returned to the DC bus.); wherein the second inverter is in communication with an operable to receive a current from at least one of the battery module, the distributed energy resource, and a power grid (Fig. 1, inverter 40 capable of receiving current from storage 24, utility grid 12, PV-array 14, generator 16, wind turbine 18, etc., and their related discussion; see, for example, paragraphs, 0045, 0068, 0071, etc. which disclose how the various sources may provide current to inverter 40); and a controller that is operable to receive and transmit information from at least one of the powered device, the first inverter, the second inverter, the battery, the distributed energy resource and the grid, and wherein the controller is further operable to selectively control the source of electrical power delivered to the powered device (Fig. 1, controller 70, various power sources as shown, inverters 30 and 40, AC load 20, and their related discussion; see, for example, paragraphs 0045-0047, 0053-0057, 0068-0075, etc.). While Koeppe discloses a first inverter in communication with the distributed energy resource, Koeppe fails to teach the first inverter in communication with the battery module.
However, Ou discloses a system for managing electrical power, the system comprising: a first inverter in communication with the distributed energy resource and the battery module (Fig. 1, MIPC 11 in communication with battery bank 12 as well as the various power sources as shown, and their related discussion; see, for example, paragraphs 0014-0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koeppe to incorporate communication between an inverter and battery module, as taught within Ou, so as to provide a way to ensure the inverter is capable of continually monitoring a battery state, similar to the plurality of power sources provided, thereby establishing a more efficient system capable of providing power to, and receiving power from the battery module as needed or selected.
Regarding Claim 10:
Modified Koeppe teaches the limitations of the preceding claim 8. Modified Koeppe, in further view of Koeppe, discloses wherein the controller is connected to the internet and is operable to receive data related to at least one of: grid-power pricing, weather forecasts, and power demand forecasts (Fig.’s 1 and 4, controller 70 connected to knowledge system 60, internet 55, and various monitors as shown, and their related discussion; see, for example, paragraphs 0055-0057 which disclose the controller is operable to receive data related to weather forecasts along with a variety of other information).
Regarding Claim 11:
Modified Koeppe teaches the limitations of the preceding claim 8. Modified Koeppe, in further view of Koeppe, discloses wherein the second inverter is operable to direct a current from the powered device to at least one of the battery and the power grid (Fig. 1, inverter 40 configured to provide power to, and potentially draw power from, AC load 20, and their related discussion; see, for example, paragraph 0045 which discloses the inverter 40 may be configured to allow bidirectional power flow between the DC bus 50 and the AC load, as well as if an AC load 20 enters a regenerative operating condition, the power generated by the AC load 20 may be returned to the DC bus.).
Regarding Claim 12:
Modified Koeppe teaches the limitations of the preceding claim 8. Modified Koeppe, in further view of Koeppe, discloses wherein the controller is configured to receive pricing information related to the cost of electrical power from a utility grid, the battery module and the distributed energy resource, and the controller is configured to automatically deliver power to the powered device from a utility grid, the battery module and the distributed energy resource based on said pricing information (Fig.’s 1 and 4, controller 70 connected to knowledge system 60, internet 55, and various monitors as shown, and their related discussion; see, for example, paragraphs 0055-0057, 0078, etc. which disclose the controller is operable to receive real-time updates on pricing for energy so as to control the system).
Regarding Claim 13:
Modified Koeppe teaches the limitations of the preceding claim 8. Modified Koeppe, in further view of Koeppe, discloses wherein the distributed energy resource comprises a gas-powered generator (Fig. 1, PV array 14, generator 16, etc., and their related discussion; see, for example, paragraphs 0045, 0068, 0071, etc.).
Regarding Claim 19:
Koeppe teaches the limitations of the preceding claim 15. While Koeppe discloses a photovoltaic array and a controller, Koeppe fails to teach wherein the controller comprises a setting wherein the photovoltaic array comprises a preferred or default source of electrical power for the powered device.
However, Ou discloses wherein the system further comprises a photovoltaic array (Fig. 1, PV system 192 and its related discussion) and wherein the controller comprises a setting wherein the photovoltaic array comprises a preferred or default source of electrical power for the powered device (Fig. 1, controller 110, PV systems 192, and their related discussion; see, for example, paragraph 0021 which discloses the controller 110 comprises a single input mode which may be selected so as to receive electric energy from one of the renewable power sources, i.e. the PV system 192). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koeppe to establish a mode or setting in which the photovoltaic array will be the preferred 
Regarding Claim 20:
Koeppe teaches the limitations of the preceding claim 15. While Koeppe discloses a controller for controlling power flow within the system, Koeppe fails to teach wherein power from the system is delivered to the grid when the powered device is not operational.
However, Ou discloses wherein power from the system is delivered to the grid when the powered device is not operational (Fig. 1, controller 110, dynamic voltage restorer 13, AC grid 18, AC load 15, and their related discussion; see, for example, paragraphs 0015-0017, etc. which discloses the dynamic voltage restorer delivering power to one of an AC load or to the AC grid. It would be understood by one of ordinary skill in the art that the selection of routing power to either an AC grid or an AC load could be based upon a multitude of factors, including but not limited to the presence or absence of an AC load, a power requirement associated with an AC load, as well as whether the AC load is considered to be operational, and functioning as intended or not.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koeppe to deliver power to the grid if the powered device is not operational, as taught within Ou so as to ensure generated power will not be wasted, thereby establishing an efficient power system capable of generating usable power despite the potential absence, lack of need, or inoperability . 
Claims 4, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppe et al. (U.S. Patent Publication Number 2017/0358929) in view of Williams et al. (U.S. Patent Publication Number 2017/0002635).
Regarding Claims 4 and 16:
Koeppe teaches the limitations of the preceding claims 1 and 15. While Koeppe teaches a powered device, Koeppe fails to teach the powered device comprises a pumpjack.
However, Williams et al. discloses a system wherein the powered device comprises a pumpjack (Fig. 1, pumpjack 100 and its related discussion; see, for example, paragraphs 0012, 0018, 0059-0062, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Koeppe to incorporate a pumpjack as the AC load/powered device, as taught within Williams, since pumpjacks are known devices requiring AC power as well as one of a plurality of devices capable of and requiring power.
Regarding Claim 17:
Modified Koeppe teaches the limitations of the preceding claim 16. Modified Koeppe further discloses comprising a step of recharging the battery during an unloading or downstroke of the pumpjack (Williams: Fig. 1, pumpjack 100 and its related discussion; see, for example, paragraphs 0012, 0018, 0059-0062, claims 22, 38, etc. which discloses the pumpjack being equipped with a regenerative drive so as to convert kinetic energy of the rod system into electrical power. See the teachings of Koeppe with respect to utilizing the powered device within a regenerative capacity so as to provide power back to the DC bus).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppe et al. (U.S. Patent Publication Number 2017/0358929) in view of Ou (U.S. Patent Publication Number 2011/0095606) and in further view of Williams et al. (U.S. Patent Publication Number 2017/0002635).
Regarding Claim 9:
Modified Koeppe teaches the limitations of the preceding claim 8. While Modified Koeppe teaches a powered device, Modified Koeppe fails to teach the powered device comprises at least one of a pump and a pumpjack with a cyclic power requirement.
However, Williams et al. discloses a system wherein the powered device comprises at least one of a pump and a pumpjack with a cyclic power requirement (Fig. 1, pumpjack 100 and its related discussion; see, for example, paragraphs 0012, 0018, 0059-0062, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Koeppe to incorporate a pumpjack as the AC load/powered device, as taught within Williams, since pumpjacks are known devices requiring AC power as well as one of a plurality of devices capable of and requiring power.
Regarding Claim 14:
Modified Koeppe teaches the limitations of the preceding claim 8. While Modified Koeppe teaches a powered device, Modified Koeppe fails to teach the powered device comprises a pumpjack. 
However, Williams et al. discloses a system wherein the powered device comprises a pumpjack and the pumpjack comprises a generator that is operable to convert a braking force of the pumpjack during a downstroke to electrical current (Fig. 1, pumpjack 100 and its related discussion; see, for example, paragraphs 0012, 0018, 0059-0062, claims 22, 38, etc. which discloses the pumpjack being equipped with a regenerative drive so as to convert kinetic energy of the rod system into electrical power.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Koeppe to incorporate a pumpjack as the AC load/powered device, as taught within Williams, since pumpjacks are known devices requiring AC power as well as one of a plurality of devices capable of and requiring power. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836